NUMBERS 13-10-00122-CR
                                         13-10-00123-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                                IN RE CROS MEDRANO, JR.


                            On Petition for Writ of Mandamus.


                                  MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Benavides and Vela
                   Memorandum Opinion Per Curiam1

        Relator, Cros Medrano, Jr., pro se, filed a petition for writ of mandamus in the above

causes on March 15, 2010, through which he contends that the trial court has failed to

timely rule on a motion for nunc pro tunc judgment requesting a jail time credit. According

to the petition for writ of mandamus, the State Counsel for Offenders filed the motion for

nunc pro tunc judgment on or about May 13, 2009. According to documents filed with the

Court; however, the trial court granted the nunc pro tunc motion by identical orders issued



        1
          See T EX . R . A PP . P . 52.8(d) (“W hen denying relief, th e court m ay hand dow n an opinion but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
on May 15, 2009 and in March of 2010.

       Because respondent has ruled on relator's motion for nunc pro tunc judgment,

relator’s petition for writ of mandamus asking us to require respondent to rule is moot. See

In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes

moot if a controversy ceases to exist between the parties at any stage of the legal

proceedings . . .”); State Bar of Texas v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (stating

that, for a controversy to be justiciable, there must be a real controversy between the

parties that will be actually resolved by the judicial relief sought).

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that this matter has been rendered moot.               Accordingly, the Court

DISMISSES the petition for writ of mandamus in these causes as moot without reference

to the merits thereof. See TEX . R. APP. P. 52.8(a).


                                                           PER CURIAM


Do not publish.
See TEX . R. APP. P. 47.2(b).
Delivered and filed the
16th day of March, 2010.




                                               2